Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species (i), claims 1-5, in the reply filed on March 15, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 6-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
	The drawing filed on August 5, 2019 is accepted by the Examiner.

Claim Rejections - 35 USC § 112
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
	line 3, “BZCYYb, BSNYYb, BCY, BZY” are indefinite.

Claim 4
	line 3, it appears that the “C2H6” is the same as the C2H6 recited in claim 1, line 3. However, it is unclear from the claim language as to whether it is. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 5
	line 3, it appears that the “N2” is the same as the N2 recited in claim 1, line 8. However, it is unclear from the claim language as to whether it is. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. 

(“Ammonia Synthesis at Atmospheric Pressure Using a Reactor with Thin Solid Electrolyte BaCe0.85Y0.15O3-α Membrane,” Journal of Membrane Science (2010 Sep 15), Vol. 360, Nos. 1-2, pp. 397-403) in view of Shi et al. (“Protonic Membrane for Fuel Cell for Co-Generation of Power and Ethylene,” Journal of Power Sources (2008 Jan 21), Vol. 176, No. 1, pp. 122-127) and Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860).
	Regarding claim 1, Wang teaches a method of forming a hydrocarbon product and ammonia, comprising:
• a positive electrode (= porous Ni/BCY15 anode) of an electrochemical cell  (= thin proton conduction electrolyte BCY15 membrane reactor) comprising the positive electrode, a negative electrode (= porous BSCF cathode), and a proton-conducting membrane between the positive electrode and the negative electrode, the proton-conducting membrane comprising an electrolyte material (= thin electrolyte BCY15 membrane) [page 399, Fig. 1]; 
• introducing N2 to the negative electrode of the electrochemical cell (= the cathode was filled with a dry high pure nitrogen stream) [page 399, left column, lines 23-26]; and 
• applying a potential difference between the positive electrode and the negative electrode of the electrochemical cell (= 
    PNG
    media_image1.png
    157
    72
    media_image1.png
    Greyscale
) [page 399, Fig. 1].
The method of Wang differs from the instant invention because Wang does not disclose 

the following:
a.	Introducing C2H6 to the positive electrode.
	Wang teaches that the anode was filled with a high pure hydrogen stream (page 399, left column, lines 23-26). 
	In the present work, a dense, crack-free thin proton conduction BCY15 electrolyte membrane (∼30 m) has been prepared successfully over NiO-BCY15 anode substrate by a modified spin coating method. A thin membrane reactor for ammonia synthesis at atmospheric pressure, which was composed of two porous function layers (Ba0.5Sr0.5Co0.8Fe0.2O3-δ cathode and Ni-BCY15 anode substrate) and thin electrolyte (BCY15) membrane, was assembled. We present the results of its ammonia synthesis research. Electrical properties of the thin BCY15 electrolyte membrane reactor were also studied by AC impedance spectra. The work is also important to identify the optimum materials and conditions for various potential applications of the proton conduction perovskite-type materials such as separation and purification of hydrogen, hydrogenation and dehydrogenation of organic compounds (page 398, left column, lines 52-66).

Shi teaches that yttrium-doped barium cerate, BaCe0.85Y0.15O3-δ (BCY15), membranes are proton-conducting electrolytes for intermediate-temperature protonic ceramic fuel cells (IT-PCFC), useful for, among other processes, co-production of power and ethylene by dehydrogenation of ethane (page 122, abstract).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Wang because introducing ethane to the anode of a BCY15 membrane reactor co-produces ethylene by dehydrogenation.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
b.	The proton-conducting membrane comprising an electrolyte material having an ionic conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within 

a range of from about 150°C to about 600°C.
	Wang teaches a thin proton conduction electrolyte BaCe0.85Y0.15O3-δ (BCY15) membrane (page 397, abstract).
	Amar teaches that the protonic conductivity of BaCe0.85Y0.15O3-δ (BCY) is 1.04 x 10-2 at 600oC (page 1848, Table 1).
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)  the protonic conductivity of BaCe0.85Y0.15O3-δ (BCY) is 1.04 x 10-2 at 600oC, and
(ii)  BaCe0.85Y0.15O3-δ (BCY15) is an electrolyte material as presently claimed. A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	Regarding claim 2, Wang teaches the method further comprising selecting the proton-conducting membrane to comprise at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400°C to about 600°C (= BaCe0.85Y0.15O3-δ (BCY15)) [page 397, abstract].
	Regarding claim 3, Wang teaches wherein selecting the proton-conducting membrane to comprise at least one perovskite material comprises selecting the at least one perovskite material to comprise one or more of BZCYYb, BSNYYb, BCY, BZY, Ba2(YSn)O5.5, and Ba3(CaNb2)O9 (= BaCe0.85Y0.15O3-δ (BCY15)) [page 397, abstract].
	Regarding claim 4, Wang teaches the method further comprising selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce 

C2H4, H+, and e- from C2H6 and to accelerate reaction rates to synthesize higher hydrocarbons from the produced C2H4, the catalyst material comprising one or more of a Ni/perovskite cermet and a NiAu/perovskite cermet (= Ni-BCY15 anode substrate) [page 398, left column, lines 57-58; and page 399, Fig. 1].

II.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Ammonia Synthesis at Atmospheric Pressure Using a Reactor with Thin Solid Electrolyte BaCe0.85Y0.15O3-α Membrane,” Journal of Membrane Science (2010 Sep 15), Vol. 360, Nos. 1-2, pp. 397-403) in view of Shi et al. (“Protonic Membrane for Fuel Cell for Co-Generation of Power and Ethylene,” Journal of Power Sources (2008 Jan 21), Vol. 176, No. 1, pp. 122-127) and Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) as applied to claims 1-4 above, and further in view of Kobayashi et al. (“Electrochemical Synthesis of Ammonia Using Proton Conducting Solid Electrolyte and Ru-doped BaCe0.9Y0.1O3-δ Electrode Catalyst,” ECS Transactions (2017 Jan 11), Vol. 75, No. 42, pp. 43-52).
	Wang, Shi and Amar are as applied above and incorporated herein.
Regarding claim 5, the method of Wang differs from the instant invention because Wang does not disclose the method further comprising selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce NH3 from N2, H+, and e-, the another catalyst material comprising one or more of a Ru/perovskite cermet, an RuNi/perovskite cermet, an RuCe/perovskite cermet, and a RuNiCe/perovskite 

cermet.
	Wang teaches a BCY15 membrane reactor for ammonia synthesis (page 399, Fig. 1). 
	Kobayashi teaches the effect of ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) used as a cathode catalyst for the electrochemical synthesis of ammonia in a double chamber reactor cell has been studied. As an electrolyte, a BCY pellet was used (page 43, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode described by Wang by selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce NH3 from N2, H+, and e-, the another catalyst material comprising one or more of a Ru/perovskite cermet, an RuNi/perovskite cermet, an RuCe/perovskite cermet, and a RuNiCe/perovskite cermet because ruthenium (Ru) addition to yttrium doped barium cerate (BaCe0.9Y0.1O3-δ) used as a cathode catalyst electrochemically synthesizes ammonia.
The selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 20, 2021